DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the WO 2018202625 A1, which was cited in PCT international search report as an “X” reference (PCT/EP2020/050769 search report, dated January 15).
 Response to Amendment
The preliminary amendment filed on 7/20/2021 is acknowledged. Accordingly, claims 1 and 4-13 have been amended, claim 3 has been cancelled; thus currently claims 1-2 and 4-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In claim 5, the phrase “the first portion has a wire shape with a circular cross-section” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li Eddie (US 20120326634 A1, hereinafter, “Li”) in view of Yano et al. (US 20090135581 A1, hereinafter, “Yano”).

Regarding claim 1, Li teaches a light emitting diode, LED, filament arrangement (conductive base 1101 with LEDs 202 on core 9000, see figures 11a-11c and 14a-14c), comprising 
at least one LED filament (1101) comprising an array of a plurality of light emitting diodes, LEDs (202), wherein the at least one LED filament (202, 1101) extends along an axis, A (longitudinal axis of 9000, see fig 11c), and 
at least one reflector element (encapsulant 1403 with mask applied to the outside of as disclosed in ¶ 135, see also fig 14a) configured to at least partially reflect (via TIR and reflection from light scattering particles 1404, as seen in fig 14a) the light emitted from the at least one LED filament (202, 1101) during operation, wherein the at least one reflector element (1403) comprises 
a first portion (inner surface of 1403, see fib 14a) facing the at least one LED filament (202, 1101), wherein the first portion (inner surface of 1403) is arranged to reflect (as seen in fig 14a) and/or diffract (also seen in fig 14a) the light emitted from the at least one LED filament (202) during operation, and 
a second portion (outer surface of mask) facing away from the at least one LED filament (202), 


Li does not explicitly teach wherein the second portion is opaque.
Yano teaches a light emitting diode, LED, filament arrangement (LED lamp 100. See figure 2) having a reflector element (light-transmissive member 20) that includes having a first portion (upper surface portion 22) and second portion (low-transmittance part 26);
wherein the second portion (26) is opaque (see ¶ 79).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second portion as taught by Yano into the teachings of Li in order to modify the amount of light emitted by the arrangement in a predetermined direction. One of ordinary skill would have been motivated to make this modification to enable the user to control emission of light from side face, hence suppress glare effectively.

Regarding claim 11, Li teaches wherein at least one of the at least one LED filament (202, 1101103) and at least one of the at least one reflector element (1403 with mask) are in physical contact with each other (evident from figure 14b).

Claims 1-2, 5-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vommel et al. (WO 2018202625 A1, hereinafter, “Vommel”, cited in IDS 7/20/2021) in view of Dewey Hine (US 2062512 A, hereinafter, “Dewey”).

Regarding claim 1, Vommel teaches a light emitting diode, LED, filament arrangement (LED- filament and light guide, see figures 2, 7b and 9), comprising 
at least one LED filament (LED-filament 103, see fig 7b) comprising an array of a plurality of light emitting diodes, LEDs (plurality of light sources 105, see fig 7b), wherein the at least one LED filament (103) extends along an axis, A (Axis Y, see fig 9b), and 
at least one reflector element (reflector 120, see fig 7b) configured to at least partially reflect (see light rays being reflected, as seen in fig 7b) the light emitted from the at least one LED filament (103) during operation, wherein the at least one reflector element (120) comprises 
a first portion (lower portion of 120, see fib 7b) facing the at least one LED filament (103), wherein the first portion (lower portion of 120) is arranged to reflect (as seen in fig 7b) and/or diffract the light emitted from the at least one LED filament (103) during operation, and 
a second portion (upper portion of 120, see fig 7b) facing away from the at least one LED filament (103), 
said at least one reflector element (120) has a spiral shape (as seen in fig 9b) and is arranged at least partially around the at least one LED filament (103) such that the at least one reflector element (120) extends along the axis (Y).

Vommel does not explicitly teach wherein the second portion is opaque.
Dewey teaches a reflector element (reflector R, see figure 1) having a first portion (front surface of R) and second portion (back F), the first portion (front surface of R) configured to reflect (as seen in fig 2) light from a light source (direct rays DR);
wherein the second portion (F) is opaque (see page 4, col 1, lines 31-33).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the back of the reflector element as taught by Dewey into the teachings of Vommel in order to block light rays from traveling throw-out the reflector element. One of ordinary skill would have been motivated to make this modification to avoid glaring the user.

Regarding claim 2, Vommel teaches wherein the at least one reflector element (120) has a wire shape (since 120 follows the wire shape of 107) and has a cross-section (see height of 120, as seen in fig 7b) which is smaller than the cross-section (see height of 103, as seen in fig 7b) of the at least one LED filament (103).

Regarding claim 5, Vommel teaches wherein the wire shape (see shape of the upper portion of 107 in fig 9b) of the first portion (upper portion of 9b) has a wire shape (see shape of 107 upper portion) with a circular cross-section (evident from fig 9b).

Regarding claim 6, Vommel does not explicitly teach wherein the first portion has a cone shape in cross-section, wherein the apex (230) of the first portion faces the at least one LED filament.
However, in an alternative embodiment of figure 9d Vommel teaches wherein the first portion (upper portion of 107, as seen in fig 9d) has a cone shape in cross-section (as seen in the view of figure 9d), wherein the apex (upper end of 107) of the first portion (upper portion of 107) faces the at least one LED filament (103’ and 103’’, see fig 9d).
It would have been an obvious matter of design choice to incorporate the cone shape of the first portion of Vommel into the current embodiment, since the applicant has not disclosed that a cone shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a cone shape or any other shape. In this case, selecting a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 7, Vommel teaches further comprising an encapsulant (encapsulant 116, see fig 7b) at least partially enclosing the plurality of LEDs (105), wherein the encapsulant (116) comprises a luminescent material (phosphor, page 10, lines 11-18 ) and is configured to at least partly convert the light emitted by the plurality of LEDs.

Regarding claim 9, Vommel teaches wherein the at least one reflector element (120) is in thermal connection (necessarily occurring since 120 contains metallic elements and 105 emits light and heat) with the at least one LED filament (103) for a dissipation of heat (necessarily occurring since 120 is receives and conducts heat from the active light source) from the at least one LED filament (103) during operation.

Regarding claim 12, Vommel teaches wherein at least one of the at least one LED filament (03) and at least one of the at least one reflector element (120) are arranged at a distance (evident from figure 7b) from each other in a direction, B (along the thickness of the device, i.e. axis X), perpendicular to the axis, A (Y).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vommel in view of Dewey as applied to claim 1 above , and further in view of Nakemata Yuuki (US 20130070170 A1, hereinafter, “Nakemata”).

Regarding claim 4, Vommel does not explicitly teach wherein the second portion is light absorbing.
Nakemata teaches a reflector element (reflection sheet 19, see figure 6) formed by a first portion (high light reflectance portion 21) and a second portion (low light reflectance portion 22) and connected to an LED filament (LEDs 17);
wherein the second portion (22) is light absorbing (see ¶ 71).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the back of the reflector element as taught by Nakemata into the teachings of Vommel in order to further customize the light output. One of ordinary skill would have been motivated to make this modification to avoid bright spots and even illumination.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vommel in view of Dewey as applied to claim 1 above , and further in view of Wilson et al (US 6607794 B1, hereinafter, “Wilson”).

Regarding claim 8, Vommel does not explicitly teach wherein the reflectivity of the at least one reflector element is at least 80 %, such as at least 85 %, such as at least 90 %.
Wilson teaches a reflector element (light-reflecting enclosure 14, see figure 1) for reflecting light from a light source (light source 12);
wherein the reflectivity of the at least one reflector element (14) is at least 80 %, such as at least 85 %, such as at least 90 % (see col 7, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide the reflectivity percentage as taught by Wilson into the teachings of Vommel in order to further enhance light reflection. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vommel in view of Dewey as applied to claim 1 above , and further in view of VanDelden et al (US 20160102822 A1, hereinafter, “Van Delden”).

Regarding claim 11, Vommel does not explicitly teach wherein at least one of the at least one LED filament and at least one of the at least one reflector element are in physical contact with each other.
Van Delden teaches an LED filament (engine 151, see figure 15)  having a reflector element (reflector 154) for reflecting light;
wherein at least one of the at least one LED filament (151) and at least one of the at least one reflector element (154) are in physical contact with each other (as seen in fig 15).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflector element as taught by Van Delden into the teachings of Vommel in order to further enhance light reflection. One of ordinary skill would have been motivated to make this modification to avoid light losses and maximize light output of the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vommel in view of Dewey as applied to claim 1 above , and further in view of Reiff et al (US 20020191396 A1, hereinafter, “Reiff”).

Regarding claim 13, Vommel teaches lighting device (lighting device 100, see fig 1), comprising a light source (103, 107) comprising at least one LED filament arrangement (see fig 7b) according to claim 1, a cover (light-transmissive envelope 110, see fig 1), wherein the cover (110) at least partially encloses the light source (103, 107), and an electrical connection (electrical connector 102, see fig 1) connected to the light 
Vommel does not explicitly teach the cover comprising an at least partially transparent material
Reiff teaches a cover (transparent cover 58, see figure 2) for covering and diffracting light from a light source (LEDs 20);
the cover (58) comprising an at least partially transparent material (plastic or glass, see ¶ 62).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the cover of Vommel from a transparent material as taught by Reiff, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to avoid light losses and to protect the light sources from physical damage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vommel in view of Dewey as applied to claims 1 and 9 above , and further in view of Chu et al. (US 20130050998 A1, hereinafter, “Chu”).

Regarding claim 10, Vommel does not teach further comprising a heat dissipator coupled to the at least one reflector element for a dissipation of heat from the at least one LED filament to the heat dissipator during operation of the at least one LED filament.
Chu teaches a reflector element (light diffusive layer 16, see figures 6a, 6b) for reflecting light from an LED filament (LEDs 11 disposed on a printed circuit board 13);
further comprising a heat dissipator (cooling fins 40, see fig 6a) coupled to the at least one reflector element (16) for a dissipation of heat (see ¶ 61) from the at least one LED filament (11, 13) to the heat dissipator during operation of the at least one LED filament (11, 13).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the heat dissipator as taught by Chu into the teachings of Vommel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to enhance heat dissipation from the LEDs, and thus expand the service life of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Veres et al (US 9528689 B2) discloses a light emitting diode, LED, filament arrangement arranged in a spiral manner and providing omnidirectional lighting. The device provides an increased effective surface area for light and heat diffusion since the surface of the cured structural coating may be textured. Enhances durability or the metal can be oxidized since the metal can be anodized. Increases the effective surface area of the support structure surface since surface of the support structure may be textured through embossing, etching, and sandblasting.

Huang David (US 20180283674 A1) discloses a light emitting diode, LED, filament arrangement having LEDs immersed in a cooling liquid and arranged in a variety of shapes, including a spiral shape. The device ensures that distance between the light bar and the protective tube is short and heat energy can be quickly transferred by the cooling liquid, thus enhancing heat dissipation efficiency of the lamp in an effective manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875